                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  COLUMBIA DIVISION


IN RE:
                                                        Case No. 1:18-bk-01283
STEPHEN RAY SHOEMAKE and DIANN                          Chapter 13
MITCHELL SHOEMAKE,                                      Judge Mashburn

         Debtors.


STEPHEN RAY SHOEMAKE and DIANN
MITCHELL SHOEMAKE,
                                                        Adversary No. 1:19-ap-90051
         Plaintiffs,

v.

SN SERVICING CORPORATION and SRP 2012-
4, LLC,

         Defendants.


     JOINT EXPEDITED MOTION TO RESET HEARING ON MOTION TO DISMISS

         COME NOW, SN Servicing Corporation (“SN”) SRP 2012-4, LLC (“SRP”), and

 Stephen and Dianne Shoemake (the “Plaintiffs”) (collectively, the “Parties”), and hereby file this

 Joint Expedited Motion to Reset the Hearing on SN and SRP’s Motion to Dismiss.

         The hearing on the Motion to Dismiss is currently scheduled for July 30, 2019, at 10:00

 a.m. in the Nashville division. SN and SRP recently substituted counsel and, and new counsel is

 working with the Plaintiffs to discuss settlement of the entire case. Thus, the Parties request that

 the hearing on the Motion to Dismiss be continued for a period of 60 days to allow the Parties

 time to attempt to negotiate a settlement without further court involvement. Pursuant to LBR

 9075-1(b), the Parties state as follows:



                                                  1

Case 1:19-ap-90051        Doc 19     Filed 07/26/19 Entered 07/26/19 15:34:16            Desc Main
                                     Document     Page 1 of 2
       1. The Parties are requesting that the hearing on SN and SRP’s Motion to Dismiss be

           continued.

       2. This matter is urgent, as the hearing is currently scheduled for Tuesday, July 30,

           2019.

       3. All Parties are on notice of this Motion, as it is being filed jointly.

       4. No hearing is required, as an agreed order has been tendered herewith.

       5. The continuance is being requested because the Parties are discussing settlement and

           believe that this matter may be resolved without further court involvement.

       WHEREFORE, the Parties hereby request that the hearing on SN and SRP’s to Dismiss

be reset to a date at least 60 days from now.

       Respectfully submitted, this 26th day of July 2019.

/s/ Bret J. Chaness                                   /s/ Keith D. Slocum (by BJC w/ permission)
BRET J. CHANESS (BPR# 31643)                          KEITH D. SLOCUM (BPR # 23024)
RUBIN LUBLIN TN, PLLC                                 HARLAN, SLOCUM & QUILLEN
3145 Avalon Ridge Place, Suite 100                    39B Public Square
Peachtree Corners, GA 30071                           P.O. Box 949
(678) 281-2730 (Telephone)                            Columbia, TN 38402
(404) 921-9016 (Facsimile)                            (931) 381-0660 (Telephone)
bchaness@rubinlublin.com                              keith@robertharlan.com
Attorney for Defendants                               Attorney for Plaintiff

                                 CERTIFICATE OF SERVICE

       I certify that on the 26th day of July 2019, the within and foregoing was filed via

CM/ECF, which will serve notice on all parties.


                                                        /s/ Bret J. Chaness
                                                        BRET J. CHANESS (BPR# 31643)




                                                  2

Case 1:19-ap-90051       Doc 19     Filed 07/26/19 Entered 07/26/19 15:34:16             Desc Main
                                    Document     Page 2 of 2
